PER CURIAM.
Appellant/wife, Wendy D. Thier, appeals from the trial court’s denial of her amended motion to maintain the status quo which was entered after an evidentiary hearing. At the hearing, during which evidence on two motions was presented, the trial court did not give the wife the opportunity to present evidence in support of her motion due to time constraints. It stated that it was not going to rule on her motion. However, in the trial court’s order, the motion was denied. We reverse and remand to the trial court to permit the wife to present evidence on the motion.

Reversed and Remanded for Further Proceedings.

POLEN, HAZOURI and GERBER, JJ., concur.